DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
 
Response to Amendment
The amendment dated 10/11/2021 has been considered and entered into the record.  Claim 1 now requires a photoinitiator comprising a photo radical initiator and a photo cationic initiator.  The previously applied art fails to teach the use of a photo cationic initiator for the reasons set forth in Applicant’s most recent remarks.  Accordingly, the previous art rejections are hereby overcome and withdrawn.  Claims 1–7, 9–11, and 14–20 remain pending, while claims 15–20 are withdrawn from consideration.  Claims 1–7, 9–11 and 14 are examined below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1–7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tamai (US 2010/0222446 A1) in view of Ushiyama (US 2019/0330464 A1) and Diamant (US 5,514,729).
Tamai teaches a photo-radical and thermo-radical curable composition comprising a vinyl-based polymer resin (formed from a (meth) acrylate monomer) and further comprising epoxy, a photo-radical initiator, and a thermal initiator.  Tamai abstract, ¶¶ 33, 128.  The vinyl-based polymer may further comprise photo- and thermally-crosslinkable vinyl monomer.  See id. ¶¶ 120–130.  The curable composition may be used as an insulating rubber material to cover wires and cables.  Id. ¶¶ 26, 89, 163–164. The vinyl-based polymer resin constitutes the majority of the photo- and thermo-curable composition.  See id. ¶¶ 111, 117, 119, 130.  The photo-initiator may comprise from 0.001 to 10 parts by weight relative to 100 parts by weight of the vinyl-based polymer resin and monomer.  Id. ¶ 111.  The thermal initiator may comprise from 0.01 to 3 parts by weight relative to 100 parts by weight of the vinyl-based polymer resin and monomer.  Id. ¶ 117.  The monomer may comprise from 1 to 200 parts by weight relative to 100 parts by weight of the vinyl-based polymer resin.  Id. ¶ 130.
The Examiner takes that position that the Tamai composition is “moldable by extrusion” as many of the applications recited for using the Tamai composition are formed using extrusion.  See id. ¶¶ 163–168.
Tamai teaches the use of a thermal initiator comprising a thermal radical initiator, but fails to teach the use of a thermal cationic initiator.
Ushiyama teaches a curable resin composition comprising epoxy resin and meth (acrylate) polymers, and curing agents comprising dicyandiamide (thermal cationic 
It would have been obvious to one of ordinary skill in the art to have added the thermal radical initiator dicyandiamide to the thermal radical initiator of Tamai to enhance the pot life of the Tamai composition and improve the mechanical properties of the cured product.  See Ushiyama ¶¶ 72–74.
Tamai teaches the use of a photo-radical initiator, but fails to teach the use of a photo-cationic initiator.  
Diamant teaches a dimensionally stable, UV curable polymeric composition comprising the use of both photoinitiators and thermal cure initiators.  Diamant abstract.  Free radical photo-initiators are deactivated by reaction with oxygen and lose their photo-initiating properties.  Id. at 5:1–5.  Therefore, it is advantageous to include photo-cationic initiators along with free radical photo-initiators because they do not be deactivated by reaction with oxygen.  Id. at 5:5–13.
Accordingly, the ordinarily skilled artisan would have found it obvious to have added a photo-cationic initiator to the Tamai composition to improve the curing process.  See Diamant at 5:6–10.
With regard to claim 5, the rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."  KSR,
Here, Tamai teaches the vinyl monomer constituting the main chain of the vinyl polymer may include polyolefins ethylene and propylene, as well as maleic acid, and copolymers thereof.  Tamai ¶ 33.  Accordingly, it would have been obvious to one of ordinary skill in the art to have used maleic acid-modified ethylene or propylene as part of the vinyl monomer, wherein combining maleic acid and ethylene/propylene is merely selecting from a finite list of number of identified, predictable monomers, with a reasonable expectation of success. 
Claims 9–11 are rejected under 35 U.S.C. 103 as being unpatentable over Tamai and Ushiyama as applied to claim 8 above, and further in view of Schmidt (US 2010/0307822 A1).  Tamai and Ushiyama fail to teach a resin component comprising a non-crosslinkable resin.
Schmidt teaches an insulated wire for use in electronic equipment comprising an electrically conductive core and an insulating jacket comprising LLDPE.  Schmidt ¶¶ 30, 120.  The addition of LLDPE yields a smooth and glossy surface for the insulating jacket.  Id. ¶ 30.
It would have been obvious to the ordinarily skilled artisan to have added LLDPE to the Tamai composition to create a smooth and glossy surface for an insulating jacket for wires.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786